                      LAW OFFICES
 1
      BRoBNTNc Ognnc WOODS & ITILSON
             PROFESSIONAL CORPORATION
 2
            2800 NonrH Cerurnnl Aveuue
 J                .   Surre 1600
              PHoENrx, AntzorlR 85004
 4           TerepHorue : (602) 27 1 -7 7 00
              FRcsrvte: (602) 258-77 85
 5   Sarah L. Barnes /Bar No, 020362
     E-mail : slb@bowwlaw.com
 6            kel@bowwlaw,com

 7   Attorneys for Defendants Christina Andre,
     Chidozie C. Eze, and Jessica Todd
 8
     (Trojanowski)

 9
                           IN THE UNITED STATES DISTRICT COURT
10
                                   FOR THE DISTRICT OF ARIZONA
11


t2   Melinda Gabriella Valenzuela,                            No. CV I9-04331-PHX-MTL (MHB)

13
                              Plaintifl
                                                              STIPULATION TO DISMISS
T4   V.


15   Adam Perkins, et. al,

I6                            Defendants.

I7          Pursuant    to   Federal Rule      of Civil   Procedure a1(a)(1)(AXii), Christina Andre,

l8   Chidozie C. Eze, and Jessica Todd (Trojanowski) ("Defendants") with respect to

I9   allegations on or after July       I, 2019, by and through    undersigned counsel, and Plaintiff

20   hereby stipulate    to   dismiss the claims/allegations herein against them       in the above-
2l   captioned matter, said by Plaintiff in the First Amended Complaint to have occurred on or

22   after July I,2019, each to bear their own attorneys' fees and costs.

)?          WHEREFORE, Plaintiff and these Defendants respectfully request this Court enter

24   an Order dismissing the claims herein against these Defendants for the timeframe set forth

25   above, without prejudice, and consistent with the proposed Order filed herewith.

26
                                         ltuvW
 1   RESPECTFULLY SUBMITTUO   _d   day of4{rorrYnrbuq   2Q2Q   .


2                        BROENING OBERG WOODS & WISON, P.C.
 J

4                        Bv: /s/ Sarah L. Barnes
                          "
 5                             2800 North Central Avenue
                               Suite 1600
 6                             Phoenix, Arizona 85004
                               Attorneys for Defendants Christina Andre,
 7                             Chidozi'e C.Eze, and Jessica Todd
                               (Trojanowski)
 8

 9

10                       By
11                                             e

I2
t3

14

15

t6
l7
18

t9
20

2T

22

23

24

25

26


                              -2-
 1                                 CERTIFICATE,OF SERVICE
 2          I hereby certify that on December &n{OrO,I electronically transmitted the attached
 3   document to the Clerk's Office using the CM/ECF System for filing, with copies submitted

 4   by U.S. mail andlor electronically to the following recipients:
 5                                     Melinda G. Valenzuela
                                         2509 W. Belmont
 6                                      Phoenix, AZ 85051
                                          Plaintiff Pro Se
 7
                                       Anthonv J. Femandez
 8                                       Nich6le L. Cullen
                                         Valerie R. Baccaro
 9
                                Quintairos Prieto Wood & Boyer PA
                                 8800 E. Raintree Drive, Suite 100
10                                      Scottsdale, AZ 85260
                                      Counsel for Defendants
11


l2
13

t4   lslKathy Lake
15

t6

l7
18

19

20

2l
22

23

24

25

26


                                                 -3-
